Citation Nr: 1626982	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Irritable Bowel Syndrome (IBS).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a dermatological disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

6.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain.

7.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and insomnia (herein PTSD).

8.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, right knee (herein right knee disability).

9.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, left knee (herein left knee disability).

10.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain (herein right hip disability).

11.  Entitlement to an initial disability rating in excess of 0 percent for degenerative disc disease, lumbar spine, with spondylosis (herein lumbar spine disability) prior to May 14, 2008 and in excess of 20 percent thereafter.

12.  Entitlement to an initial disability rating in excess of 10 percent for asthma prior to May 14, 2008 and in excess of 30 percent thereafter.

13.  Entitlement to a separate disability rating for upper extremity neuropathy.    

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include prior to May 14, 2008 and based on a single service-connected disability.

15.  Entitlement to special monthly compensation (SMC), to include pursuant to 38 U.S.C.A. § 1114(s) or 38 U.S.C.A. § 1114(l). 

16.  Entitlement to an effective date prior to May 14, 2008 for the assignment of a 30 percent disability rating for asthma.

17.  Entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a right knee disability.

18.  Entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a left knee disability.

19.  Entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by various Regional Offices (RO) of the Department of Veterans Affairs (VA) (though jurisdiction now lies with the Pittsburgh, Pennsylvania RO).  Specific procedural history related to individual claims will be addressed further below, as relevant.  

The Board notes that a December 2014 rating decision granted entitlement to service connection for residuals, traumatic brain injury (TBI) and assigned a 70 percent disability rating, effective December 23, 2008 and also granted basic eligibility to Dependents' Educational Assistance from the same date (a March 2015 rating decision granted an earlier effective date of May 14, 2008 for basic eligibility to Dependents' Educational Assistance).  The Veteran's representative submitted a timely Notice of Disagreement (NOD) in May 2015 as to this decision, specifically as to the effective date and disability rating for TBI residuals and the effective date of basic eligibility to Dependents' Educational Assistance.  The electronic Veterans Appeals Control and Locator System (VACOLS) recognized this NOD and a May 2015 letter from the Agency of Original Jurisdiction (AOJ) also acknowledged receipt of this NOD.  As the RO has acknowledged receipt of the NOD and VACOLS reflects that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, Manlincon is not applicable and the claims therefore remain under the jurisdiction of the AOJ at this time.   

In February 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  A May 2007 rating decision granted entitlement to service connection for an adjustment disorder and assigned a 0 percent disability rating, effective February 6, 2007 (the day following the Veteran's separation from active service).  A March 2008 rating decision discontinued the 0 percent disability rating for adjustment disorder and assigned a 30 percent disability rating for PTSD, effective February 6, 2007.  An August 2008 rating decision increased the assigned disability rating to 50 percent, effective May 14, 2008.  A September 2008 VA Form 119 (Report of Contact) documented a phone call from the Veteran that referenced the Veteran "requesting [r]eevaluation/reconsideration of ratings" back to release from active duty.  An October 2008 rating decision denied "[e]ntitlement to an earlier effective date for the evaluation of PTSD."  In December 2008, the Veteran's representative filed a timely NOD as to the October 2008 rating decision, specifically with respect to the issue of "[e]ntitlement to an earlier effective date for the evaluation of PTSD."  A March 2015 rating decision granted an earlier effective date of February 6, 2007 for the 50 percent disability rating assigned for service-connected PTSD.  The March 2015 rating decision stated that "this decision grants all benefits sought on appeal as to the effective date and is considered satisfied in full."  Contradictorily, an April 2015 VA Form 8 (Certification of Appeal) listed effective date for evaluation of PTSD as an issue.

The Board notes that in May 2015, the Veteran's representative submitted an attempted NOD in reference to the March 2015 rating decision and noted as areas of disagreement with respect to PTSD of effective date of award and evaluation of disability.  While acknowledging the representative's submission, the Board finds that, as noted in the March 2015 rating decision, all benefits sought on appeal as to the effective date issue regarding PTSD were granted and the appeal is satisfied and there is therefore no issue remaining on appeal.  Based on the March 2015 rating decision, the Veteran's service-connected PTSD has been assigned a 50 percent disability rating from the day following the Veteran's separation from active service.  As the 50 percent disability rating has been granted from the day following the Veteran's separation from active service, no earlier effective date is legally possible for the 50 percent disability rating and therefore there is no issue remaining on appeal.  With respect to the Form 8, certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35 (2015).  The Board notes that the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is on appeal and is addressed below.  

The issues of entitlement to service connection for IBS, hypertension, a left hip disability and sleep apnea and entitlement to an initial disability rating in excess of 10 percent for a cervical strain and entitlement to an to an initial disability rating in excess of 50 percent for PTSD are decided in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran, a Persian Gulf War Veteran, has been diagnosed with IBS.

2.  Hypertension was shown in service and there have been subsequent manifestations of hypertension during the appeal period.

3.  Sleep apnea is related to the Veteran's active service.

4.  The Veteran does not have a left hip disability, disease or injury.

5.  The disability picture for the Veteran's cervical strain more nearly approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  The evidence does not show that the service-connected cervical sprain was manifested by forward flexion of the cervical spine 15 degrees or less or ankylosis.  

6.  PTSD results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  IBS is presumed to have been incurred as a result of his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  Hypertension was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  Sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for an initial disability rating of 20 percent for cervical strain are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

6.  The criteria for a disability rating of 100 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

IBS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability, which specificably includes a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as IBS (and other functional gastrointestinal disorders).  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).

The Veteran had service in Southwest Asia (specifically Iraq) during the Persian Gulf War from January 2003 to December 2003, April 2004 to June 2004 and October 2005 to October 2006.  See 38 C.F.R. § 3.2(i) (2015) (defining the Persian Gulf War as from "August 2, 1990 through date to be prescribed by Presidential proclamation or law), 38 C.F.R. § 3.317(e) (2015); DD 214 and Post-Deployment Health Assessment.  

The Veteran filed a claim in May 2008 for entitlement to service connection for IBS and stated that "I have abdominal distress, frequency in bowel movements, after going, I still have some pain in my abdominal region.  The stools are variable from diarrhea to constipation."  

The Veteran was afforded a VA examination in June 2008.  The examination report noted that there was a history of nausea (noted with a frequency of less than weekly), vomiting (noted with a frequency of less than weekly), constipation (noted with a frequency of weekly), diarrhea (noted with a frequency of several times weekly but less than daily) and intestinal pain.  It was noted that the Veteran was on medication.  A diagnosis was noted of IBS.  

A negative opinion was provided as to direct service connection.  The provided rationale referenced in-service gastrointestinal episodes and that they "were documented as viral, with no sequ[a]lae to follow."  It was also stated that "[a] noted side effect of Zoloft is diarrhea and constipation; Seroquel has a potential side effect of abdominal pain and constipation; While Flexer[i]l may cause constipation."  

A February 2009 private medical treatment note from Dr. S. stated that "[t]he patient is being medically treated since January 2007 for the following difficulties:" and listed multiple disabilities, to include IBS.  

Upon review, the evidence, to include the June 2008 VA examination, indicates that the Veteran has been diagnosed with IBS.  As referenced, for veterans who had the required service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability, which specifically includes IBS (and other functional gastrointestinal disorders).  As the Veteran had the required service in the Southwest Asia theater of operations during the Persian Gulf War and has been diagnosed with IBS, the Board concludes that the Veteran's IBS is presumed to have been incurred as a result of his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).  Entitlement to service connection for IBS is therefore warranted and to this extent the Veteran's claim is granted.  

The Board notes that 38 C.F.R. § 3.317(a)(2)(7)(ii) (2015) provides that compensation shall not be paid for a chronic disability "[i]f there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability."  As noted, the June 2008 VA examination report contained a negative opinion as to direct service connection that included a rationale that stated that "[a] noted side effect of Zoloft is diarrhea and constipation; Seroquel has a potential side effect of abdominal pain and constipation; While Flexer[i]l may cause constipation."  The Board finds that this general statement regarding the side effects and potential side effects of certain medications, without reference to the Veteran and his specific case, is not "affirmative evidence" that the Veteran's IBS was "caused by a supervening condition or event."  In any event, the Board notes that sertraline (the generic version of Zoloft) and quetiapine (the generic version of Seroquel) were noted to be prescribed for the Veteran's PTSD and Flexeril was noted to be prescribed for the Veteran's low back pain.  See February 7, 2008 Mental Health Note, February 7, 2008 VA Internal Medicine Note.  As such, even if the June 2008 VA opinion was considered to be "affirmative evidence," it appears that the June 2008 VA opinion, essentially, related the Veteran's reported IBS symptoms to his service-connected PTSD and lumbar spine disability and entitlement to service connection would potentially be warranted on a secondary basis.              

Similarly, a June 2009 VA spine examination report noted that the Veteran had a side effect of constipation from opiates (hydrocodone); an August 2008 VA treatment note referenced the Veteran as taking hydrocodone related to his low back pain.  The Board again finds that this general reference to constipation as a side effect to not be sufficient "affirmative evidence" that the Veteran's IBS was "caused by a supervening condition or event" and in any event, the examination report, essentially, related the Veteran's reported IBS symptoms to his service-connected lumbar spine disability and entitlement to service connection would potentially be warranted on a secondary basis.       

Hypertension

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran's service treatment records (STRs) included a September 9, 2003 STR noting that the Veteran complained of "getting bitten by something" and that he was sweating and having the chills; an assessment was noted of viral illness and dehydration and it was noted that the Veteran would be observed in patient hold.  A blood pressure reading was noted from September 9, 2003 of 136/90, blood pressure readings were noted from September 10, 2003 of 140/102, 136/98 and 130/102 and blood pressure readings were noted from September 11, 2003 of 130/100 and 140/98.  The Board notes that these are elevated blood pressure readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015) (stating that for purposes of that section, the term hypertension means that diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  The STRs did not indicate that hypertension was diagnosed in service.  A December 2006 separation examination report noted the Veteran's blood pressure to be 125/77 and on the accompanying Report of Medical History form, the Veteran denied having ever had or having now high blood pressure. 

The Veteran was afforded a VA examination in November 2007.  The examination report stated "[k]nown hypertension for 2 years, blood pressure under household conditions checked 3 times a day, averaging 170/68."  An ECG was referenced and blood pressure was noted to be "of 152/97 to 160/89."  A diagnosis was noted of arterial hypertension.    

The Veteran filed a claim for entitlement to service connection for hypertension in May 2008 and noted that he was currently receiving medication.  A May 2008 VA treatment note stated that the Veteran "has been checking [blood pressure] at home and has reading in the 148-157 systolic range.  [N]o [history] of [hypertension."  A blood pressure reading was noted of 132/75 and an assessment was provided of hypertension, with a plan to begin a trial of medication (Maxzide).

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease, to include hypertension, is shown in service and when there are subsequent manifestations of the same chronic disease.  38 C.F.R. § 3.303(b) (2015) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  An in-service diagnosis is not required.  The Board finds the elevated blood pressure readings over three days as noted in the Veteran's STRs (as discussed above) to be sufficient to qualify as "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time" and therefore the Board concludes that hypertension was shown in service.  As referenced, the evidence included later diagnoses, or subsequent manifestations, of hypertension, to include approximately 5 months following the Veteran's separation from active service at the November 2007 VA examination.  As hypertension was shown in service and there have been subsequent manifestations of hypertension during the appeal period, the Board concludes that hypertension was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  Entitlement to service connection is therefore warranted and to this extent the Veteran's claim is granted.  

Left Hip Disability

Initially, the Board notes that the Statement of the Case (SOC) addressing the left hip disability claim was issued in November 2009.  Since that time, additional evidence has been received, without a waiver of review of such records by the AOJ.  Upon review of this additional evidence, the Board concludes that this evidence is either not relevant to this claim or duplicative of evidence previously of record prior to the AOJ's last adjudication.  Evidence obtained in October 2011 included multiple private medical records from Dr. S. from October 2008 to August 2011.  As will be discussed further below, these records referenced a hip sprain and referenced examination of the left hip, but no specific information was included regarding the Veteran's left hip, to include a diagnosis or reported symptoms.   As will be explained further below, the Veteran's claim for entitlement to service connection for a left hip disability is being denied, essentially, because of a lack of credible evidence of a current disability.  The additional evidence does not establish such a disability and in this sense is duplicative of the evidence previously of record that also did not establish a disability.  As such, there is no requirement to refer this issue to the AOJ for a Supplemental Statement of the Case (SSOC) and the Board may proceed with a decision on the claim at this time.  See 38 C.F.R. § 19.37 (2015).  

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in a January 2009 letter, prior to the May 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and private medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with a VA joints examination in April 2009.  Upon review, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Turning to the merits of the claim, the Veteran filed a claim in December 2008 for entitlement to service connection for a bilateral hip condition.  

The Veteran's STRs were silent as to any mention of a left hip disability.  The Veteran's December 2006 separation examination report noted, with respect to the item spine and other musculoskeletal, a spinal disability.  On the Veteran's accompanying Report of Medical History form, the Veteran reported having ever had or having now swollen or painful joints, as well as reporting recurrent back pain or any back problem.  The accompanying portion completed by a medical professional referenced degenerative disease or disc (the writing is difficult to read) L5-S1 and appeared to state (the writing is again difficult to read) "spondylosis of L5 of most joints could be related to degenerative changes, patient claims problem resolved at present."  The Veteran's left hip was not mentioned.

The Veteran was afforded a VA examination in November 2007 (for other claims).  The examination report noted "Ultrasonic testing of both hip joints: Unremarkable presentation."  

The Veteran was afforded a VA joints examination in April 2009.  The examination report noted the problem being detailed as a right hip condition due to lumbar spine, with a date of onset noted of 2006.  Joint symptoms were noted for the right hip, but the examination report did not address joint symptoms for the left hip.  Range of motion findings for the left hip were noted to be flexion to 120 degrees (normal range of motion is to 125 degrees), extension to 30 degrees and abduction to 45 degrees (normal range of motion is to 45 degrees).  See 38 C.F.R. § 4.71, Plate II (2015).  It was noted that there was no objective evidence of pain with active motion on the left side.  It was noted that the Veteran can toe-out more than 15 degrees and that he could not cross his left leg over the right.  X-ray results of the right hip were included, but not for the left hip.  A diagnosis was noted of right hip strain, but no diagnosis for the left hip was noted.  A positive opinion was provided with respect to secondary service connection and the right hip strain and the Veteran's service-connected lumbar spine disability.  

The other evidence of record, including the Veteran and representative's statements, did not provide further information related to the Veteran's left hip.  Multiple private medical records from Dr. S. from October 2008 to June 2010 referenced a hip sprain and referenced examination of the left hip, but no specific information was included regarding the Veteran's left hip, to include a diagnosis or reported symptoms.  Multiple treatment notes referenced "scheduled monitoring of...Hip Sprain."  October 2009 and January 2010 treatment notes referenced an examination of the hip on the right and left side, but no findings relevant to the left hip were noted and no diagnosis was noted regarding the left hip.  An October 2009 treatment note referenced that x-rays were ordered "of the hips," but no results were referenced and no diagnosis (in this note or in subsequent notes) was included relevant to the Veteran's left hip.  Similarly, an October 2008 treatment note stated that "[s]everal other tests should be done in order to see the status of the hips," but no results were referenced and no diagnosis (in this note or in subsequent notes) was included relevant to the Veteran's left hip.  A February 2009 private medical treatment note from Dr. S. stated "[m]ovement in the right hip difficult and painful," but did not mention the left hip.  The references by Dr. S. to a hip sprain were presumably in reference to the Veteran's right hip, which was otherwise documented by the evidence of record (to include on the April 2009 VA joints examination report).    
        
The Board notes that the Veteran is competent to report symptoms, such as pain, related to his left hip.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only reference from the Veteran to his left hip, however, appears to be the December 2008 claim for a bilateral hip condition.

Upon review of the evidence, the Board concludes that the Veteran did not have a left hip disability at any time during the appeal period.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without credible evidence of a left hip disability at any time during the appeal period, the claim cannot succeed.  As noted, the evidence of record, to include the July 2009 VA joints examination report, primarily referenced the Veteran's right hip and not the Veteran's left hip.  The July 2009 VA joints examination report provided a diagnosis related to the right hip, but not the left hip.  In addition, the Veteran representative's statements did not provide any description or report of left hip symptoms.  Based on the evidence of record, the Board concludes that Veteran did not have a left hip disability, disease or injury at any time during the appeal period.
  
The Veteran noted on his December 2008 claim that his bilateral hip condition was secondary to his service-connected lumbar spine disability (the Board notes that entitlement to service connection for a right hip disability was granted based on this secondary service connection theory).  Lacking a left hip disability, as discussed above, secondary service connection is not warranted.    

As previously discussed, for veterans, such as the Veteran in this case, who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis.  A qualifying chronic disability is defined, as relevant, to include an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2)(i) (2015).  38 C.F.R. § 3.317 (2015) provides that "objective indications of a qualifying chronic disability" are required and also includes an example list of signs or symptoms that may be manifestations of undiagnosed illness, which includes joint pain.  The Board has considered this provision.  As noted, the Veteran would be competent to report left hip joint pain.  Upon review, however, the Board finds that the Veteran has not reported experiencing left hip joint pain and the evidence of record otherwise does not indicate the presence of such symptom.  The Veteran's lay statements did not appear to address his left hip, beyond the December 2008 claim referencing a bilateral hip condition.  In sum, the Board has considered the provisions of 38 C.F.R. § 3.317 (2015) that provide joint pain as an example sign or symptoms that may be a manifestation of undiagnosed illness, but as the Board has found that the Veteran has not reported experiencing left hip joint pain and the evidence of record otherwise does not indicate the presence of such symptom, finds that it is not applicable.            

In sum, the Board concludes that the Veteran did not have a left hip disability or left hip symptoms during the appeal period.  As such, the Board concludes that a left hip disability was not incurred in or aggravated by service and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

Sleep Apnea

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran filed a claim in September 2010 for entitlement to service connection for a sleep disorder "as a direct service connected disability or as secondary to one of my service connected disabilities to include" service-connected PTSD.  The Veteran reported being diagnosed with sleep apnea and being prescribed a CPAP machine.
The Veteran's STRs contained various reports related to sleeping.  On a September2006 Post-Deployment Health Assessment (for a deployment dating from October 2005 to October 2006), the Veteran reported still feeling tired after sleeping during this deployment.  An undated handwritten piece of paper, with a heading of Enlisted Corps U.S. Army Medical Department Regiment, listed various medical conditions, to include a sleep disorder.  On the Veteran's December 2006 Report of Medical History form accompanying his separation examination report, the Veteran reported having now or ever having frequent trouble sleeping and relatedly referenced being treated for PTSD.  

A July 2010 private medical treatment note from Dr. S. stated that the Veteran "complains about awakening all of the time during the night and snoring which started in 2006."  An August 2010 note from the same provider, which contained the results of a sleep study, noted a diagnosis of central sleep apnea and obstructive sleep apnea (the diagnosis of central sleep apnea was also noted on various other medical treatment notes from this provider dating from 2009 to 2011).   

The Veteran was afforded a VA examination in December 2013 and a diagnosis was noted of sleep apnea, with a date of diagnosis of 2010.  It was noted that the Veteran reported "that he first noted awakening gasping for air, daytime tiredness, and hypersomnolence in 2004."  A VA opinion was obtained in March 2014 that contained a negative opinion as to direct service connection.  A rationale was provided that referenced an STR noting the Veteran reporting being unable to sleep due to pain and stated "[t]here is no additional evidence found in the STRs to indicate symptoms of [obstructive sleep apnea].  There is no sleep study found in the STRs to diagnosis [obstructive sleep apnea]."  It was also noted that "[t]he records indicate the [V]eteran has a history of asthma which is the most likely cause of his chest tightness and difficult breathing at times.  Insomnia and difficulty breathing alone are not diagnostic criteria for [obstructive sleep apnea]."    

Upon review, the Board concludes that the Veteran's sleep apnea is related to his active service.  As noted, the Veteran's STRs contained various reports related to sleeping and there are additional post-service lay statements referencing in-service manifestations related to sleep.  In light of the numerous reports of in-service complaints related to sleep (both in the STRs and post-service) and subsequent post-service diagnosis, the Board concludes that entitlement to service connection for sleep apnea is warranted.     

With respect to the negative December 2013 VA opinion, the Board finds such to be of limited probative value.  In this regard, it is not clear if the VA examiner properly considered, as such was not addressed, the Veteran's lay statements reporting in-service symptoms that may have been indications of the onset of sleep apnea.  As noted, the examiner stated that "[t]here is no additional evidence found in the STRs to indicate symptoms of [obstructive sleep apnea]," that "[i]nsomnia and difficulty breathing alone are not diagnostic criteria for [obstructive sleep apnea]" and that "[t]here is no additional evidence found in the STRs to indicate symptoms of [obstructive sleep apnea]."  As referenced, a July 2010 private medical note from Dr. S. stated that the Veteran "complains about awakening all of the time during the night and snoring which started in 2006."  In addition, the December 2013 VA examination report noted that the Veteran reported "that he first noted awakening gasping for air, daytime tiredness, and hypersomnolence in 2004."  The examiner did not comment or address the lay reports of awakening all of the time during the night, snoring, awakening gasping for air, daytime tiredness or hypersomnolence, all of which were reported as having onset in service.  While insomnia and difficulty breathing were referenced to not be diagnostic criteria for obstructive sleep apnea, the other reported symptoms discussed above were not addressed by the examiner.  As such, the Board finds the December 2013 VA opinion to be of limited probative value.

In review, the Board concludes that sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  Entitlement to service connection is therefore warranted and to this extent the Veteran's claim is granted.

Cervical Strain

Initially, the Board notes that the Statement of the Case (SOC) addressing the cervical strain claim was issued in February 2012.  Since that time, additional evidence has been received (specifically additional Social Security Administration (SSA) records), without a waiver of review of such records by the AOJ.  Upon review of this additional evidence, the Board concludes that this evidence is either not relevant to this claim or duplicative of evidence previously of record prior to the AOJ's last adjudication.  As such, there is no requirement to refer this issue to the AOJ for a SSOC and the Board may proceed with a decision on the claim at this time.  See 38 C.F.R. § 19.37 (2015).  

VA has a duty to notify and duty to assist a Veteran in the claims process.

This appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a January 2009 letter, prior to the July 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and private medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with a VA spine examination in June 2009.  While the Veteran's representative has raised the issue of the adequacy of this examination, as will be discussed further below, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      
In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Turning to the merits of the claim, the Veteran filed a claim in December 2008 for entitlement to service connection for a cervical spine disorder.  A July 2009 rating decision granted entitlement to service connection for a cervical strain and assigned a 10 percent disability rating, effective December 23, 2008.

The service-connected cervical strain has been rated under Diagnostic Code 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Higher disability ratings are warranted for more severe ankylosis.

A February 2009 private medical treatment note from Dr. S. referenced that the Veteran "still complains about the pain in the neck, consisting of various anatomy structures with pain in muscles, ligaments and joints."  It was also noted that "[u]pon the check-up of the [Veteran], symptoms of insensitivity and weak touch in the legs and arms are noted.  EMG/NCS testing completed, which noted that the [Veteran] has weakness, indicating the cervical spinal disorder."  It was noted that "[a]mong others, the [Veteran] is not capable to balance his head, has a weak pressure of the hand, is not able to hold items in the hand" and that "[n]o physical or any other type of work is recommended" (though the Board notes that as other disabilities were referenced by Dr. S. in this treatment note, this statement does not appear to have been solely about the diagnosed cervical spinal disorder).  It was noted that the neck was "actively and passively very restricted and painful."  A diagnosis was provided of cervical spinal disorder.   

The Veteran was afforded a VA spine examination in June 2009.  The examination report noted that the Veteran's "neck is severely painful with any motion and he states it sometimes feels like his head is 'loose and about ready to fall off'."  It was noted that the Veteran reported experiencing numbness and increased pain in his arms and numbness in his hands.  A history of fatigue, decreased motion, stiffness, weakness, spasms and pain was noted.  The location and distribution of the pain was noted as cervical, the pain was described as searing, the severity was described as severe, the duration was described as constant and the frequency was described as daily.  It was noted that there was searing radiating pain to the upper extremities.  Flare-ups were noted to be severe and to occur weekly, with duration of 1-2 days.  The Veteran's gait was noted to antalgic.  Abnormal spine contours of scoliosis, reversed lordosis and kyphosis were noted to not be present.  Cervical spine ankylosis (and thoraolumbar spine ankylosis) was noted to not be present.  Spasm and atrophy were noted not to be present for the cervical sacrospinalis.  Guarding, pain with motion and tenderness were noted to be present for the cervical sacrospinalis.  It was noted that muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Sensory examination noted impaired light touch to the upper extremities.  

Cervical spine range of motion was noted to 32 degrees for flexion (normal range of motion is to 45 degrees), to 5 degrees for extension (normal range of motion is to 45 degrees), to 28 degrees for left lateral flexion and to 29 degrees for right lateral flexion (normal range of motion is to 45 degrees) and to 54 degrees for left lateral rotation and to 59 degrees for right lateral rotation (normal range of motion is to 80 degrees).  See 38 C.F.R. § 4.71a, Plate V (2015).  It was noted that there was objective evidence of pain on active range of motion and that there was objective evidence of pain following repetitive motion.  It was noted that there was no additional limitations after three repetitions of range of motion.  Imaging results were cited of a September 2008 MRI of the cervical spine, which was noted to be normal.  A diagnosis was noted of superior cervical ligament strain.  It was noted that there was effects on usual daily activities, specifically mild effects on grooming and feeding, moderate effects on dressing, bathing, traveling, recreation, shopping and chores and that sports and exercise were prevented. 

The Veteran's representative submitted a NOD in September 2009 and referenced that the range of motion findings on VA examination "very nearly warrant[] a higher evaluation of disability."  It was also stated that "[c]oupled with VA's report of Veteran's guarding, and antalgic gait, VA must consider a higher evaluation" and that "VA does not adequately consider the DeLuca standards in that the examiner failed to consider the limitation of function after the repetition of movement associated with daily living.  VA also reports no data regarding effect on function."  The Board notes that, to the extent that the representative has questioned the adequacy of the June 2009 VA examination, the Board disagrees and as noted above, finds the examination to be adequate.  Specifically, while the representative stated that "the examiner failed to consider the limitation of function after the repetition of movement associated with daily living," as noted above the examination report noted that there was objective evidence of pain following repetitive motion and that there was not additional limitations after three repetitions of range of motion.  In addition, while the representative stated that "VA also reports no data regarding effect on function," as noted above the examination report contained various descriptions of the severity of the effects of the Veteran's cervical strain on usual daily activities.

Reviewing the evidence of record, the Board concludes that the disability picture for the Veteran's service-connected cervical strain more nearly approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  The range of motion findings from the June 2009 VA examination report included flexion greater than 30 degrees but not greater than 40 degrees (32 degrees was noted) and a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees (207 degrees was noted), which the Board acknowledges correlates with the range of motion values described by the 10 percent disability rating criteria under the General Rating Formula.  When evaluating disabilities of the musculoskeletal system, however, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered and consideration must also be given to weakened movement, excess fatigability and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2009 private medical treatment note from Dr. S. referenced that the Veteran's neck was "actively and passively very restricted and painful" and that he was "not capable to balance his head."  The June 2009 VA examination report referenced the Veteran's neck as "severely painful with any motion," noted constant searing severe pain, noted severe flare-ups that occurred weekly and lasted for 1-2 days and noted various effects on usual daily activities, to include moderate effects on dressing, bathing, traveling, recreation, shopping and chores and that sports and exercise were prevented.  The Board notes that 38 C.F.R. § 4.7 (2015) provides that "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."  Overall, the Board finds that evidence indicates that the disability picture for the service-connected cervical strain more nearly approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  As such, the criteria for an initial disability rating of 20 percent for service-connected cervical strain are met. 

With regard to whether a disability rating in excess of 20 percent is warranted, the Board finds that such is not shown by the evidence of record.  A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; such has not been shown by range of motion findings of record and the Veteran's disability picture otherwise does not more nearly approximate this criteria.  In addition, higher disability ratings are also warranted for varying degrees of ankylosis; ankylosis was not shown by the evidence of record and the June 2009 VA examination report specifically noted that cervical spine ankylosis (and thoraolumbar spine ankylosis) was not present.  In sum, the evidence does not show that the service-connected cervical sprain was manifested by forward flexion of the cervical spine 15 degrees or less or ankylosis.  As such, the Board finds that a disability rating in excess of 20 percent for service-connected cervical strain is not warranted.

In addition, under the General Rating Formula, associated objective neurologic abnormalities are to be rated separately.  See 38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  As will be discussed further below, the issue of whether a separate disability rating is warranted for upper extremity neuropathy is being remanded for further development (specifically a VA examination).     
 
The Board additionally notes that spine conditions rated under Diagnostic Code 5243 (Intervertebral disc syndrome) may be rated alternatively based on the General Rating Formula or based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The evidence of record does not indicate that intervertebral disc syndrome is present with respect to the Veteran's cervical spine and therefore this alternative diagnostic criteria is not applicable.

In sum, the Board concludes that the criteria for an initial disability rating of 20 percent, but no higher, for service-connected cervical strain are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

The Board has considered an extraschedular rating.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected cervical strain was manifested by a variety of symptoms, such as pain and limitation of motion, as described above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 5237 provides disability ratings with consideration of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected cervical strain because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In sum, therefore, the evidence of record does not warrant referral for an extraschedular rating.
In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

PTSD

Considering the favorable outcome detailed below as to grant of the maximum schedular disability rating available (100 percent), VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating throughout the appeal period (since February 2007) under Diagnostic Code 9411.  Diagnostic Code 9411 is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under the General Formula, a 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2015) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Turning to the merits, the Board concludes that the Veteran's PTSD resulted in total occupational and social impairment and overall, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 100 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2015).

Initially, a July 2008 VA PTSD examination report noted that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work and mood.  In addition, a significant amount of private mental health treatment records are of record from Dr. K. and Dr. M. dating from 2008 to 2011.  These records indicate extremely severe symptoms related to the Veteran's service-connected PTSD.  A summary July 2010 letter from Dr. K. referenced two suicide attempts in the last nine months and one inpatient treatment for PTSD symptoms.  Specific PTSD symptoms were noted of suicidal ideation, persistent delusions, disorientation to time and place, impaired impulse control, hallucinations, persistent flashbacks, sleep disorder, inability to maintain personal hygiene and total occupational and social impairment.  It was noted that the Veteran was not employed and "has not been able to obtain employment due to severe symptoms of PTSD."  It was additionally stated that "family members who have attended to [the Veteran] have informed that [he] is unable to maintain functions of daily living without help from his immediate family members" and that "[h]e requires assistance in bathing, grooming, preparing meals, remembering the right medications and times when to take these."  The letter further stated that "[t]he future outlook of [the Veteran] is rather not promising at all, I firmly believe that his symptoms will not improve to a degree whereby [he] will be able to function independently (without constant monitoring and medical care) and obtain a gainful employment."  The letter concluded that the Veteran "is totally and permanently disabled, cannot hold gainful employment and is not likely a candidate to be rehabilitated."  

Individual mental health treatment notes referenced additional severe symptoms, to include memory loss for names of close relatives (for example, a December 2009 note stated that the Veteran "does not remember the name of his wife and if he has children and the names of children"), impaired thought processes and communication (multiple references were made to obscure speech and illogical thought process), inappropriate behavior (a July 2010 note stated that the Veteran's "behavior is frequently inappropriate") and persistent danger of hurting self or others (for example, a November 2010 note stated that the Veteran "appears to present significant danger to himself and the surrounding").  

As noted above, a 100 percent disability rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Evidence of record indicates that the Veteran's PTSD resulted in total occupational and social impairment.  Additionally, the evidence showed similar symptoms to many of the example symptoms referenced by the 100 percent disability rating criteria, to include: impaired thought processes and communication, persistent delusions, hallucinations, inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time and place and memory loss for names of close relatives.  

Overall, the evidence indicated that the Veteran's PTSD results in total occupational and social impairment.  Taken as a whole, the Board finds that the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 100 percent disability rating criteria.  As such, the criteria for a disability rating of 100 percent for PTSD are met and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Boards acknowledges that the Veteran was afforded a VA PTSD examination in December 2013, which noted less severe symptoms than outlined above.  The effective dates for the 100 percent disability rating for PTSD will be assigned by the AOJ in the first instance and the AOJ will have the opportunity to consider whether the evidence, to include the December 2013 VA examination report, "makes it reasonably certain that" any improvement shown "will be maintained under the ordinary conditions of life."  See 38 C.F.R. § 3.344 (2015). 
 


ORDER

Entitlement to service connection for IBS is granted.  

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for sleep apnea is granted.  

Entitlement to a 20 percent rating for cervical strain is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a 100 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Dermatologic Disability 

The Veteran filed a claim for entitlement to service connection for a dermatological disability (noted to be as a result of MRSA and that he had lesions all over his body) in May 2008.  

The Veteran's STRs included various references to dermatologic conditions.  A December 2003 STR noted sores on the Veteran's lips and a lesion around the mouth on both sides and around the nose and mouth on the left side.  It was noted that the sores appeared about 3 months ago and that the "[s]ores go away then come back."  An assessment was noted of impetigo and medication was prescribed.  On a September 2006 Post-Deployment Health Assessment (for a deployment dating from October 2005 to October 2006), the Veteran reported skin diseases or rashes during this deployment and now.  The December 2006 separation examination report noted, regarding the Veteran's skin, sores on the face and mole on scalp right side.  The medical professional noted a diagnosis of skin benign neoplasm subcutaneous lipoma.  On the accompanying Report of Medical History Form, the Veteran reported having ever had or having now skin diseases and additionally noted "face and arms skin issues."  The Veteran also reported having ever had or having now tumor, growth, cyst or cancer and additionally noted "several cyst/tumor looking bumps size of dime one under arm one on the left lower back."

The Veteran was afforded a VA skin examination in June 2008.  The examination report noted that the Veteran had lesions while in Iraq that were incised and drained and treated with medication.  It was noted that there had been skin disease treatment in the past 12 months, specifically for skin lesion.  Upon physical exam, it was noted that "[n]o [a]ctive lesion noted on skin at this date, some very faded old scarring in axillary area and statement on arms (per Veteran), [n]ot visible at this time."  A diagnosis was provided of "normal skin exam, no evidence of active lesions found at this time."  A negative opinion as to direct service connection was provided, with a rationale referencing that "[n]o notation found in VA records of problems or concerns over skin condition, No active problem found on examination."        

Since the June 2008 VA examination, additional evidence was received that indicated the presence of a dermatologic disability.  SSA records included a copy of a prescription from April 2008 for mupirocin, which was noted to be commonly used to treat impetigo.  Also, a June 2009 VA TBI examination report stated "evidence neurodermatitis regio infralabialis (skin condition on the face with lesions) since 2006 outbreak currently evidence on the whole face."  In addition, in September 2010 photographs were submitted of the Veteran showing what appear to be dermatologic conditions present on the face (near the lip and chin) and arm.  In light of this additional evidence indicating the presence of a dermatologic condition, remand is required for an additional VA examination and opinion, as outlined further in the remand directives below.    




Right Knee, Left Knee and Right Hip Disabilities

A May 2009 rating decision granted entitlement to service connection for right and left knee disabilities and a right hip disability and assigned a 10 percent disability rating, effective December 23, 2008, for all three disabilities.  In June 2009, the Veteran's representative submitted a timely NOD as to the May 2009 rating decision.  Under a heading referencing the right and left knee and right hip disabilities, the representative stated that the Veteran "disagrees with the evaluations granted of only 10 percent disabling each and the effective date."  The representative then stated:

VA service connects these conditions as secondary to Veteran's service connected lumbar spine spondylosis L5-S1 with degenerative disc disease, therefore, under the theory of Sympathetic Development, the VA has had a duty to consider Veteran's claim on every basis whether claimed by the [V]eteran or not.  Clearly [V]eteran has been suffering from these secondary conditions since his original claim for service connection for his lumbar spine condition.      

The Board notes that the Veteran's service-connected lumbar spine disability was granted entitlement to service connection effective February 6, 2007.  Based on the reference to disagreeing with the effective date and the argument presented, the June 2009 NOD expressed disagreement with the effective date assigned (December 23, 2008) for entitlement to service connection for the right and left knee and right hip disabilities.  A SOC was issued in November 2009 that addressed the "[e]valuation" of the right and left knee and right hip disabilities.  This SOC did not address, and no other SOC addressed, the issue of whether an earlier effective date for entitlement to service connection for these three service-connected disabilities was warranted.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for these issues for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See 38 U.S.C.A. § 7105(d) (West 2014). 
The issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected right and left knee and right hip disabilities are currently on appeal.  As noted, a SOC must be issued addressing the issue of whether an earlier effective date is warranted for entitlement to service connection for these three service-connected disabilities.  The Board notes that it would be improper to issue a final adjudication of the assigned disability ratings at this time, as if entitlement to an earlier effective date for entitlement to service connection is granted for any of the disabilities, a disability rating would need to be assigned for any newly service-connected time period and the appeal period would change.  As such, the Board finds that the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected right and left knee and right hip disabilities are inextricably intertwined with the claims for entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for the right and left knee and right hip disabilities and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).      
      
Asthma

In February 2007, the Veteran filed a claim for entitlement to service connection for asthma.  A May 2007 rating decision granted entitlement to service connection for asthma and assigned a 10 percent disability rating, effective February 6, 2007 (the day following the Veteran's separation from active service).  A March 2008 rating decision continued the 10 percent disability rating.  In June 2008, the Veteran's representative submitted a timely NOD as to the March 2008 rating decision with respect to service-connected asthma and the assigned disability rating.  

An August 2008 rating decision increased the assigned disability rating to 30 percent, effective May 14, 2008.  A September 2008 VA Form 119 (Report of Contact) documented a phone call from the Veteran that referenced the Veteran "requesting [r]eevaluation/reconsideration of ratings" back to release from active duty.  An October 2008 rating decision denied "[e]ntitlement to an earlier effective date for the evaluation of asthma."  In December 2008, the Veteran's representative filed a timely NOD as to the October 2008 rating decision, specifically with respect to the issue of "[e]ntitlement to an earlier effective date for the evaluation of asthma."  A SOC was issued in July 2009 that addressed and denied the issue of "[e]ntitlement to an earlier effective date for the evaluation assigned to the service connected asthma." 

In addition, a December 2008 rating decision continued the 30 percent disability rating for service-connected asthma.  In January 2009, the Veteran's representative filed a timely NOD as to the December 2008 rating decision, specifically with respect to the "[c]ontinued evaluation of asthma at 30 percent," which is a disagreement as to the assigned disability rating.  

In this case, while the July 2009 SOC addressed the issue of "[e]ntitlement to an earlier effective date for the evaluation of asthma," no SOC was issued in response to the June 2008 or January 2009 NOD addressing the issue of entitlement to an increased disability rating for service-connected asthma.  As such, remand is required for this issue for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d) (West 2014). 

With respect to the issue addressed by the July 2009 SOC characterized as "[e]ntitlement to an earlier effective date for the evaluation of asthma," the Board has recharacterized this issue more accurately as entitlement to an effective date prior to May 14, 2008 for the assignment of a 30 percent disability rating for service-connected asthma.  As noted above, timely June 2008 and January 2009 NODs were filed as to the assigned disability rating for service-connected asthma.  In light of the procedural history outlined above, this claim dates to the original grant of service connection from February 6, 2007 and the Board has characterized the issue as entitlement to an initial disability rating in excess of 10 percent for service-connected asthma prior to May 14, 2008 and in excess of 30 percent thereafter.  As a SOC must be issued addressing the increased disability rating for service-connected asthma issue, to include prior to May 14, 2008, the Board finds that the issue of entitlement to an effective date prior to May 14, 2008 for the assignment of a 30 percent disability rating for service-connected asthma is inextricably intertwined with the increased rating claim and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).     
Lumbar Spine

The Veteran filed a claim for entitlement to service connection for a back disability (claimed as "spondylosis (back pain)") in February 2007.  A May 2007 rating decision granted entitlement to service connection for a lumbar spine disability and assigned a 0 percent disability rating, effective February 6, 2007 (the day following the Veteran's separation from active service).  A March 2008 rating decision continued the 0 percent disability rating. 

On May 16, 2008 a documented was submitted by the Veteran's previous representative (DAV) labeled as a NOD as to the March 2008 rating decision and the lumbar spine disability issue.  Also submitted was a statement from the Veteran labeled as a NOD that contended a higher disability rating was warranted.  On May 21, 2008, the Veteran's representative was updated to his current representative.  In June 2008, the Veteran's representative submitted a timely NOD as to the March 2008 rating decision with respect to the service-connected lumbar spine disability and the assigned disability rating.  In a statement dated by the Veteran in June 2008, he stated that he wanted to withdraw the NOD filed by DAV on May 16, 2008 and requested that "reconsideration" be done on the lumbar spine disability claim.    

An August 2008 rating decision increased the assigned disability rating for the service-connected lumbar spine disability to 20 percent, effective May 14, 2008.  A December 2008 rating decision continued the 20 percent disability rating for the service-connected lumbar spine disability.  In January 2009, the Veteran's representative filed a timely NOD as to the December 2008 rating decision, specifically with respect to the "[c]ontinued evaluation of [lumbar spine disability], at 20 percent," which is a disagreement as to the assigned disability rating.  

In review, the Veteran's prior representative (and the Veteran) filed a NOD in May 2008 regarding the March 2008 rating decision, which the Veteran requested be withdrawn in June 2008.  The Veteran did not, however, withdraw the June 2008 NOD regarding the March 2008 rating decision from his new (and current) representative.  Moreover, the representative also filed a NOD in January 2009 regarding the December 2008 rating decision.  The Board notes that no SOC has been issued addressing this issue, which the Board has characterized as entitlement to an initial disability rating in excess of 0 percent for a service-connected lumbar spine disability prior to May 14, 2008 and in excess of 20 percent thereafter.     

As no SOC has been issued addressing this issue, remand is therefore required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d) (West 2014). 

Upper Extremity Neuropathy

As noted above with respect to the cervical strain increased disability rating issue, under the General Rating Formula, associated objective neurologic abnormalities are to be rated separately.  See 38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  The February 2009 private medical treatment note from Dr. S. and the June 2009 VA examination report variously referenced insensitivity, weak touch, weak pressure of the hand, inability to hold items in the hand, numbness in the arms and hands and impaired light touch to the upper extremities.  In light of such findings, the Board concludes that remand is required for a VA examination to determine whether a separate disability rating is warranted for upper extremity neuropathy. 

TDIU

Initially, the Board notes that a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The Veteran specifically filed a claim for entitlement to a TDIU with an August 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran referenced that his service-connected PTSD, TBI, lumbar spine disability and asthma were disabilities preventing him from securing or following any substantial gainful occupation.  An October 2008 rating decision denied the Veteran's TDIU claim, which the Veteran timely appealed.  A March 2015 rating decision granted entitlement to a TDIU from May 14, 2008 to December 23, 2008.  The rating decision stated that May 14, 2008 was the "date entitlement arose" and December 23, 2008 was the "date of assignment of a 100 percent schedular evaluation."  The rating decision also stated that "this decision grants all benefits sought on appeal as to this issue, and is considered satisfied in full."  
SSA records indicated that the Veteran was granted disability benefits, with a primary diagnosis noted of affective (mood) disorders and a secondary diagnosis of anxiety related disorders and a date disability began noted of October 2006.  

While the Veteran specifically filed a claim for entitlement to a TDIU in August 2008, pursuant to Rice, a TDIU claim dating to February 2007 was raised by the record, to include the evidence that SSA granted disability benefits based on mental health diagnoses and noted a beginning date of disability of October 2006.  While the March 2015 rating decision referenced that the grant of entitlement to a TDIU from May 14, 2008 to December 23, 2008 was a grant of all benefits sought, the Board concludes that this is not correct because, as noted, a TDIU claim dating prior to May 14, 2008 (to February 2007) was raised by the record.  The Board notes that while no SSOC was issued regarding the TDIU claim following the March 2015 rating decision, such is not required because, as referenced, a claim for a TDIU is part and parcel of an increased rating claim (here PTSD), when such a claim is raised by the record, as in this case.  Similarly, while the Veteran's representative submitted an attempted NOD as to the effective date for the TDIU assigned by the March 2015 rating decision, the issue of whether entitlement to a TDIU is warranted prior to May 14, 2008 is part and parcel of the PTSD increased rating claim currently on appeal.  As such, remanding for the issuance of a SOC pursuant to Manlincon is not required.    

The Board notes that, as outlined above, multiple claims for entitlement to service connection, increased ratings (to include PTSD) and earlier effective dates are being granted and remanded for further consideration.  The outcome of these claims, to include the assignment of disability ratings by the AOJ and the effective dates of the 100 percent disability rating granted herein for PTSD, will impact the Veteran's combined disability rating and therefore impact the Veteran's eligibility for a schedular TDIU prior to May 14, 2008 (based on the current assigned disability ratings, the Veteran did not meet the schedular criteria for a TDIU until May 14, 2008).  See 38 C.F.R. § 4.16(a) (2015).  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with these other claims being granted and remanded and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, in response to the March 2015 rating decision granting a 50 percent disability rating for PTSD from February 6, 2007, the Veteran's representative submitted a NOD in May 2015 and specifically referenced SMC "as having met housebound criteria -- under Bradley v. Peake."  As referenced by the representative, SMC housebound, pursuant to 38 U.S.C.A. § 1114(s), is granted when a veteran has a single disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  The Board notes that a separate award of a TDIU based on a single disability may form the basis for an award of SMC pursuant to 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In light of such, while the March 2015 rating decision referenced that the grant of entitlement to a TDIU from May 14, 2008 to December 23, 2008 was a grant of all benefits sought, the Board concludes that this is not correct because the grant of entitlement to a TDIU based on a single disability, at any time during the appeal period dating to February 2007, would potentially make the Veteran eligible for SMC pursuant to 38 U.S.C.A. § 1114(s). 

Evidence of record indicated that entitlement to a TDIU may be warranted based on a single service-connected disability, such as PTSD, as shown, for example, by evidence that SSA granted disability benefits based on mental health diagnoses and noted a beginning date of disability of October 2006.  As noted, the Board has granted a 100 percent disability rating for PTSD and the AOJ will assign the effective dates of such in the first instance.  The assigned effective dates for the 100 percent disability rating will impact this aspect of the TDIU claim, as the issue of a TDIU based solely on PTSD will be moot for the period during which the 100 percent disability rating is effective.  As such, the Board concludes that this aspect of the TDIU claim is inextricably intertwined with the grant of a 100 percent disability rating for PTSD and must also be remanded, pending consideration subsequent to the assignment of effective dates by the AOJ in the first instance.  While on remand, after the 100 percent disability rating for PTSD has been assigned effective dates, the AOJ will be instructed to consider whether entitlement to a TDIU is warranted based on a single service-connected disability, specifically to include PTSD.  

SMC

Similar to a TDIU claim, a SMC claim is also part and parcel of an increased rating claim, when such a claim is raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim").  Different types of SMC are available.  SMC housebound, pursuant to 38 U.S.C.A. § 1114(s), is granted, as applicable, when a veteran has a single disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  SMC pursuant to 38 U.S.C.A. § 1114(l), as applicable, is payable when a Veteran, as the result of service-connected disability, is with such significant disabilities as to be in in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b) (2015).

Evidence of record raises the issue of whether the Veteran is entitled to SMC pursuant to 38 U.S.C.A. § 1114(l), specifically whether the Veteran has been in need of regular aid and attendance due to his service-connected disabilities.  For example, a significant amount of private mental health treatment records are of record from Dr. K. and Dr. M. dating from 2008 to 2011, which indicate extremely severe symptoms related to the Veteran's service-connected PTSD.  A July 2008 VA PTSD examination report noted problems with activities of daily living, to include moderate difficulty with toileting and severe difficulty with grooming, self-feeding, bathing and dressing/undressing.  It was also noted that the Veteran "feels that his wife has to remind him to do everything, he reports that she has to give him his medication, she has to clean him" and that "[h]e has a female cousin...who takes care of him full time, she gives him his medication, wakes him up."  In addition, a June 2009 VA TBI examination report noted multiple diagnoses and stated that "it is evident that the [Veteran] requires aid and attendance from a third person in order to help him with his daily activities."  Further, a July 2010 letter from Dr. K. stated that that the Veteran "is unable to maintain functions of daily living without help from his immediate family members," that he "requires assistance in bathing, grooming, preparing meals, remembering the right medications and times when to take these" and "I firmly believe that [the Veteran's] symptoms will not improve to a degree whereby [he] will be able to function independently (without constant monitoring and medical care)."
  
In light of the evidence of record, some of which was discussed above, a claim for SMC pursuant to 38 U.S.C.A. § 1114(l) is raised by the record and is thus properly before the Board.  As noted above, the Board has granted a 100 percent disability rating for PTSD.  The Veteran has other service-connected disability or disabilities independently ratable at 60 percent or more and is therefore eligible for SMC housebound, pursuant to 38 U.S.C.A. § 1114(s).  The Board will not order the award of SMC housebound pursuant to 38 U.S.C.A. § 1114(s) at this time, as such would appear to be a denial of entitlement to the greater benefit of SMC pursuant to 38 U.S.C.A. § 1114(l).  With respect to SMC pursuant to 38 U.S.C.A. § 1114(l), as this claim was inferred, no development has been conducted by the AOJ.  As such, while on remand, any development deemed necessary must be undertaken.   

All Issues 

Various references in the record were made to the Veteran receiving VA vocational rehabilitation benefits.  For example, in December 2013 a copy of a VA Form 28-8872 (Rehabilitation Plan) was submitted, which referenced services from January 2009 to April 2011.  As vocational rehabilitation records may be relevant to the Veteran's claims, the Veteran's vocational rehabilitation file must be obtained on remand, if available.

In addition, an electronic list (noted to be from a VA medical center and printed in July 2009) is of record noting multiple dates during active service of treatment for various disabilities, to include PTSD, that were noted as being at a DoD Military Treatment Facility.  It does not appear that treatment records from all of these listed dates are of record.  Also, the Veteran referenced on his February 2007 21-VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that he received in-service mental health treatment from November 2006 to January 2007 and on the Report of Medical History form accompanying his December 2006 separation examination report he noted that he had been treated for PTSD in 2006 in Iraq.  In this regard, the Board notes that in-service mental health treatment records may be stored separate from a veteran's STRs.  As such, while on remand, any outstanding medical records from DoD military treatment facilities during the Veteran's active service that may be available and any in-service mental health treatment records that may be available must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records from DoD military treatment facilities during the Veteran's active service that may be available and any in-service mental health treatment records that may be available (discussed further in the body of the remand above).

If such records are nonexistent or unavailable, such should be noted in the record.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Obtain the Veteran's VA vocational rehabilitation file, if available.

3.  Issue a SOC regarding the following issues: (1) entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a right knee disability, (2) entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a left knee disability, (3) entitlement to an effective date prior to December 23, 2008 for the grant of entitlement to service connection for a right hip disability, (4) entitlement to an initial disability rating in excess of 10 percent for service-connected asthma prior to May 14, 2008 and in excess of 30 percent thereafter and (5) entitlement to an initial disability rating in excess of 0 percent for a service-connected lumbar spine disability prior to May 14, 2008 and in excess of 20 percent thereafter.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

4.  Afford the Veteran an appropriate VA examination with respect to his dermatologic condition claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any dermatologic condition present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the STRs that referenced dermatologic conditions (discussed further in the body of the remand above), as well as a copy of a prescription from April 2008 for mupirocin, which was noted to be used to treat impetigo, a June 2009 VA TBI examination report that stated "evidence neurodermatitis regio infralabialis (skin condition on the face with lesions) since 2006 outbreak currently evidence on the whole face" and photographs submitted of the Veteran in September 2010 showing what appear to be dermatologic conditions present on the face (near the lip and chin) and arm.   

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Afford the Veteran an appropriate VA examination with respect to his upper extremity neuropathy claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide information and an opinion addressing what associated objective neurologic abnormalities are attributable to the Veteran's cervical strain.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

6.  After addressing all other claims on appeal, adjudicate whether entitlement to a TDIU is warranted prior to May 14, 2008.

In addition, in light of the holding in Bradley v. Peake, 22 Vet. App. 280 (2008), after the 100 percent disability rating for PTSD (as granted herein) has been assigned effective dates, consider whether entitlement to a TDIU is warranted based on a single service-connected disability, specifically to include PTSD.  If entitlement to such a TDIU is granted, consideration should be given to whether SMC is warranted pursuant to 38 U.S.C.A. § 1114(s).

7.  With respect to the Veteran's claim for entitlement to SMC, to include pursuant to 38 U.S.C.A. § 1114(l), discussed further in the body of the remand above, conduct any development deemed necessary.  In the event that entitlement to SMC pursuant to 38 U.S.C.A. § 1114(l) is found to not be warranted, consideration should be given to whether SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted.

8.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


